DETAILED ACTION
The instant action is in response to application 30 Dec 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to for not being specific.  Examiner suggests emphasizing the claimed parallel class E amplifiers.
The specification is objected to the following informalities:
The field or background should mention Class E amplifiers, since this is shown in Figures and specified in claims.
When specifying output, please clarify whether this is voltage, current, watts, or a different measure in the background section.
“a matching circuit” should be “an impedance matching circuit” in the background section.  This is to distinguish from other matching circuits in RF amplifiers (frequency, phase, voltage, current, etc).  
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the triangle generator of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pamarti (US 8890618) in view of Ahmadi (US 2020/0059198).
As to claim 1,  Pamarti discloses (an image below shows item matching) A power amplifier circuit for generating an AC output supplied to a load from a DC power (VDD), the power amplifier circuit comprising: multiple inverters (two inverters are shown), each inverter including a resonant type power supply circuit (CCL circuit), which has a switching element (FET) and generates the AC output from the DC power, and a matching (notch filter on output)  circuit provided at an output side of the resonant type power supply circuit, wherein: the multiple 
Pamarti does not teach the each inverter includes an internal voltage detection circuit for detecting an internal voltage of the resonant type power supply circuit or the matching circuit at a DC power supply side than an output of the matching circuit, and a phase adjusting circuit for adjusting a switching phase of the switching element based on a detection result of the internal voltage.
Ahmadi teaches each inverter includes an internal voltage detection circuit for detecting an internal voltage of the resonant type power supply circuit (feedback network) or the matching circuit at a DC power supply side than an output of the matching circuit, and a phase adjusting circuit for adjusting a switching phase of the switching element based on a detection result of the internal voltage (¶53 “adding third feedback resistor R″.sub.F to third feedback network 102C may provide enough flexibility to adjust phase shift, DC level, and amplitude of a signal at feedback output terminal F.sub.O. Adjusting the DC signal level at feedback output terminal F.sub.O may help in determining a duty cycle of the switch M.sub.1 drive signal.”).
As to claim 2, Pmarti in view of Ahmadi teaches wherein: the matching circuit is formed of a T-type LCC circuit, which includes an inductor, a first capacitor and a second capacitor (see image below).
As to claim 3, Pmarti in view of Ahmadi teaches wherein: the resonant type power supply circuit has an LC resonant circuit, which includes an inductor and capacitors; and the inductor of the T-type LCC circuit is integrated with the inductor included in the LC resonant circuit (see image below).
As to claim 6, Pmarti in view of Ahmadi teaches wherein: the resonant type power supply circuit is an E-class type (see image below).

    PNG
    media_image1.png
    1067
    917
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
2))+u); XC2= -R1(SQRT(k(1+U2))); XC3= R1SQRT((k(1+U2))+ku)” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 5, the prior art fails to disclose: “wherein: the phase adjusting circuit includes a triangular signal generating circuit for generating a triangular signal based on a signal from a signal source, a DC bias circuit for generating an input voltage which is phase-adjusted by an application of a DC bias to an output of the triangular signal generating circuit, and a D type flip-flop for generating a driving signal which is phase-adjusted in response to the input voltage as a clock.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839